Citation Nr: 1617467	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  11-04 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for service-connected left navicular fracture with internal fixation and limitation of motion.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 1979 to March 1980, as well as periods of Army Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), that denied an increased disability rating of the Veteran's left wrist disability.  The Veteran timely appealed that issue.  

The Board has taken jurisdiction over the claim for a TDIU in light of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is part and parcel of a claim for an increased disability rating.

In July 2011, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the above hearing, the undersigned clarified the issues on appeal and inquired as to the etiology, continuity, and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This case was last before the Board in February 2014, when it was remanded for 
additional development.  It has been returned to the Board at this time for further appellate review.  As will be discussed further herein, the Board finds that the agency of original jurisdiction substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's left wrist does not demonstrate any ankylosis.  

2.  The Veteran's service-connected left wrist with residual surgical scar disabilities do not prevent him from securing and following substantially gainful employment throughout the appeal period; in fact, the Veteran is shown to be working as a stone mason or in the construction field throughout the appeal period.  


CONCLUSIONS OF LAWS

1.  The criteria establishing a disability rating in excess of 10 percent for left navicular fracture with internal fixation and limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5214, 5215 (2015).

2.  The criteria establishing entitlement to TDIU or a referral for extraschedular consideration for TDIU have not been met in this case.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2015).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Here, the Veteran was sent letters in February and April 2010 that provided information as to what evidence was required to substantiate the claim for increased evaluation of his left wrist disability and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  

While Board notes that the Veteran has not formally been provided with a VCAA notice letter respecting the intertwined TDIU claim, the Veteran was provided with the relevant law and regulations respecting that claim in a June 2014 Supplemental Statement of the Case.

Insofar as there is a notice deficiency with respect to the TDIU issue, except in cases where VA has failed to inform the appellant of the information and evidence necessary to substantiate the claim, determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In the present case, the notice error at issue did not affect the essential fairness of the adjudication.  Indeed, from the aggregate of the communications provided to the Veteran, a reasonable person should have been able to understand what evidence was necessary to substantiate the claim.  Furthermore, he was afforded the opportunity to present testimony in support of his claim in July 2011, wherein the Veteran discussed his left wrist symptomatology and how it affects his ability to work.  Moreover, the record shows that the Veteran was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim. Overton v. Nicholson, 20 Vet. App. 427 (2006).  For all of these reasons, it is determined that the Veteran had a meaningful opportunity to participate effectively in the processing of his TDIU claim.  Therefore, the notice deficiency here constitutes harmless error and does not unfairly prejudice the Veteran.  Thus, no additional development is required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a July 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

The Board acknowledges that this case was the subject of a February 2014 Board remand, which instructed that the Veteran undergo another VA examination of his left wrist disability and that the AOJ obtain ongoing VA treatment records.  The Veteran was afforded an April 2014 left wrist VA examination, and his VA treatment records through September 2014 have been obtained and associated with the claims file.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2015); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2015); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2015); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2015).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider a Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Id.; Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. § 4.45 (2015).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system.  Rather, pain may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2015).  In this case, VA examination reports and the Veteran's lay statements demonstrate that he is right-handed.  Thus, the Veteran's minor extremity is at issue in this case.

In this case, the Veteran was service connected for his left wrist disability in a May 1985 rating decision.  The Veteran filed his claim for increased evaluation of that on February 3, 2010.  The Veteran's left wrist disability has been rated as 10 percent disabling throughout the appeal period, under Diagnostic Code 5215.

The Board notes that the highest disability rating under Diagnostic Code 5215, for limitation of motion of the wrist, is 10 percent.  Thus, a higher rating under that Diagnostic Code cannot be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2015).  

Likewise, a higher disability rating under Diagnostic Code 5003 or 5010, for arthritis, is not warranted as the involvement of the Veteran's left wrist is a single joint, and Diagnostic Code 5003 requires involvement of 2 or more joints, either major or minor, for a 20 percent evaluation.  Moreover, Diagnostic Codes 5003 and 5010 explicitly note that the Veteran should be rated under the limitation of motion code for the effected joint-in this case, the Veteran's left wrist joint-unless the limitation of motion of that joint is noncompensable under the applicable code; the Veteran has been evaluated for the appropriate limitation of motion for his left wrist in this case and therefore any further contemplation of that disability under Diagnostic Codes 5003 and 5010 would be impermissible pyramiding.  Accordingly, a higher evaluation under Diagnostic Codes 5003 and 5010 are not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2015).  

Consequently, the sole Diagnostic Code which would allow an assignment of a disability rating higher than the currently assigned 10 percent in this case is Diagnostic Code 5214.  Under Diagnostic Code 5214, a 20 percent disability rating is warranted for favorable ankylosis of the minor wrist between 20 degrees and 30 degrees, a 30 percent disability rating is warranted for any other position of ankylosis, except favorable, of the minor wrist, and a 40 percent disability rating is warranted for unfavorable ankylosis of the minor wrist in any degree of palmar flexion, or with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2015).

Ankylosis is immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Turning to the evidence, the Veteran's VA treatment records demonstrate treatment 
for left wrist pain in December 2007 and February 2008.  April 2009 x-rays of his left wrist revealed chronic irregularities of the scaphoid consistent with remote trauma.  Radial carpel joint space narrowing consistent with posttraumatic osteoarthritis.  Intercarpel subchondral cyst formation is not significantly changed from previous x-rays.  Progressive chondrocalcinosis of the triangular fibro-cartilage.

In May 2010, the Veteran underwent a VA examination of his left wrist disability.  The Veteran reported that he fractured his wrist in boot camp in 1980.  In 1982, he had a screw put in for nonunion with a bone graft; 6 years later, the hardware was removed.  He stated that his left wrist has gotten progressively worse over the years.  He had constantly pain every day that was 6 or 7 out of 10; ibuprofen helped but also gave him stomach pains, even though he takes it with food.  His left wrist grinds and cracks; he has not had full range of motion since his injury.  He reported that a brace helps some.  

The Veteran also reported flare-ups every day when he is working; he was currently unemployed due to the economy at that time, although flare-ups still occurred 4 days a week.  During a flare-up, the Veteran reported his pain is 10 out of 10 and it lasts all day.  Weather changes, trying to "clean up outside," and waking up with his hand and wrist under his head will all cause a flare-up.  He also had a flare-up a few days prior to the examination when he was helping his friend put in a transmission in his truck.  The Veteran's job as a stonemason always caused a flare-up.  He used ibuprofen or Lortab during flare-ups, which helped.  He also rubs his left wrist, which helped; heat and ice did not help.  With a flare, he reported increased pain, weakness, fatigue, and incoordination, although there was no change in his range of motion.  The Veteran noted that he can do his housework, yard work and self-care, although some of those activities may cause a flare-up.  The examiner noted that he had no other specific limits from his condition.  

With regard to the Veteran's occupational impact, the examiner noted the Veteran was a stonemason.  He was currently on unemployment for the past 2.5 months "because of the economy."  He has in the past done other labor in between his stonemason work, such as assembly line work and shoveling, although those jobs hurt his wrist too much.  The Veteran felt that he would go back to stonemasoning if he had a job, and would really like to get into something else that does not cause him so much pain.  The Veteran reported no other training.

On examination, the examiner noted the Veteran's April 2009 X-ray results.  Left wrist flexion was to 50 degrees, extension was to 30 degrees, radial deviation was to 10 degrees, and ulnar deviation was to 15 degrees; he had pain at the extremes of all those ranges of motion.  The examiner noted that repetitive motion increased the Veteran's pain.  His strength was 4+ out of 5 with respect to his left grip and was normal otherwise.  He had normal muscle bulk and a normal sensory examination.  He had anterior and posterior tenderness, although there was no deformity, swelling or erythema; he had a negative Tinel sign.  He also had a 5 cm by 0.4 cm scar over the anterior wrist with some irregularity to it.  The scar was not painful or tender; there was no adherence to underlying tissue.  His skin texture was otherwise normal.  The scar did not have any instability, ulceration or breakdown; there was no elevation or depression.  The scar was superficial, without inflammation, edema or keloid formation.  The scar was slightly hypopigmented without induration, inflexibility, limitation of motion or impairment of function caused by the scar; there was no disfiguration.  

The examiner diagnosed the Veteran with a healed fracture of the navicular of the left wrist with a bone graft and internal fixation.  The fracture was well healed, although the Veteran still had chronic pain and osteoarthritis of the wrist with decreased range of motion.  The examiner also concluded that, except as noted in the examination, 

there was no change in active or passive range of motion during repeat motion testing and no additional losses of range of motion or loss of function of the involved joints or spine, due to pain, weakness, impaired endurance, fatigue, incoordination or flare-ups or loss of function.  

In November 2010, the Veteran had a VA left wrist/hand consultation.  It was noted that the Veteran was right-hand dominant, with a 30 year history of left wrist pain.  The VA examiner at that time noted the Veteran's operative history.  However, the Veteran reported that over the last several years he had continued left wrist pain; the examiner noted that the Veteran worked as a brick and concrete mason and that the Veteran felt he needed "all the motion in the wrist that he could get."  

On examination, the examiner noted a "significantly limited range of motion at his left wrist with only 10 degrees of extension, 20 degrees of flexion and fairly significant pain with extremes of that range of motion."  There was a large amount of crepitus, grinding and pain with any sort of manipulation of the wrist itself.  He was neurovascularly intact.  The examiner noted that the Veteran had previous volar approach of the scaphoid with a volar surgical scar; there was no evidence of erythema, induration or drainage.  The examiner also noted that previous x-rays showed evidence of "significant osteoarthritic changes in the scaphocapitate, trapezium.  Sclerotic and osteoarthritic changes at the STT and radiocarpal joints."  The Veteran was diagnosed with advanced arthritic changes status post scaphoid nonunion with essentially panscaphoid osteoarthritic changes.  

After the examination, the Veteran was presented with some options, which included getting an injection, "grinning and bearing it" before coming back for surgery, or surgical intervention at that time; the Veteran chose to continue with conservative management of his left wrist issue, although he did express hope that "something like a wrist replacement might be available to a heavy manual labor guy like himself . . . [as] he would definitely need all the wrist motion he could get to continue his job."

In his February 2011 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran stated that he has severe left wrist pain on a daily basis and that, as a stone mason, he could no longer perform his work because of the pain and lack of mobility in his hands and wrists.

The Veteran underwent a VA examination of his left wrist disability in March 2011.  During the examination, the Veteran reported that his symptomatology had worsened over time.  He reported "a lot of pain, weakness and stiffness in the left wrist."  His pain was constant and a 7 out of 10; it was an aching pain located on the entire wrist.  He also reported occasional episodes of swelling along with tenderness along the joint line.  Furthermore, he reported flareups of increased pain on a daily basis at work; he had approximately four to five flare-ups per week that lasted throughout the result of the day and into the next morning until he wakes up.  His flareups were aggravated by any repetitive use of the wrist.  The Veteran alleviated his pain by resting and taking ibuprofen and Lortab for breakthrough pain; ibuprofen caused him an upset stomach, although Lortab had no side effects and was helpful.  Also during a flareup, he had a decrease in his range of motion, although there was no other functional impairment during a flareup.  He finally reported that he uses a wrist brace which was helpful.  He denied any history of neoplasms or other flareups or treatments.  The examiner noted the April 2009 X-rays, as well as the November 2010 VA hand/wrist consultation.  

Respecting the Veteran's activities of daily living, it was noted that he was able to perform self-care.  The Veteran also reported that he has to do all of the house and yard work; the examiner noted that there were no specific limitations due to his left wrist disability.  The examiner additionally noted that the Veteran was a stone mason by training, although he had been unemployed recently due to the downturn in the economy.  He was noted as currently working for a temporary agency and dealt with his left wrist pain, although repetitive use increased his pain.  

On examination, the Veteran's left wrist did not reveal any atrophy, posture abnormalities or fixed deformities.  There was some mild edema comparative to the right wrist.  He had painful motion and tenderness throughout the wrist joint; some guarding was observed on examination.  He had flexion to 40 degrees, 25 degrees of extension, 10 degrees of radial deviation, and 20 degrees of ulnar deviation; he experienced pain at the end of those ranges of motion.  The examiner noted that successive repetitions increased his pain and caused fatigue.  His strength was slight reduced to four out of five.  He had normal muscle tone and bulk; his sensation and reflexes were normal.  The Veteran had 24, 24 and 22 pounds of hand grip force in the left hand, compared to 52 pounds of force in the right hand.  The examiner stated that, except as noted above, there was no change in active or passive range of motion during repetitive use testing and that there were no additional losses of ranges of motion or loss of function of his left wrist due to pain, weakness, impaired endurance, fatigue, incoordination or flareups or loss of function.  The Veteran was diagnosed with left scaphoid (navicular) osteoarthritic changes, status post surgical repair of left navicular fracture with persistent nonunion.  

In July 2011, the Veteran testified in his Board hearing that he was not being treated for his wrist, although he did go to the emergency room if it was unbearable.  He stated that he was taking Lortab and ibuprofen, and icing and stretching his wrist at home as a form of self-medication.  Further, he reported that his job as a stone mason was becoming increasing hard to perform due to his left wrist pain and stiffness; he stated that he had problems with his hand such as losing his grip-not lifting and carrying-and that it felt like his wrist had recently been broken.  The Veteran reported that he has numbness and tingling in his hand.  He also stated that he has been told that his only recourse is to get his wrist surgically fused, and that he does not want to do that because he would lose all range of motion in his hand.  

The Board has reviewed the Veteran's VA treatment records through February 2014 which are of record.  In January 2012, the Veteran reported continued pain in his bilateral wrists; crepitus was shown bilaterally.  The examiner noted the Veteran had bilateral wrist osteoarthritis; the Veteran was to continue use of Ibuprofen and Lortab.  

In March 2012, the Veteran reported to the VA emergency room with complaints of swelling of his bilateral wrists and increased left wrist pain due to working on a job.  On examination, there was noted swelling in his fingers, right greater than left; there was also tenderness to palpitation and mild edema of the left wrist.  His distal pulses and capillary refill were normal.  He was diagnosed with swelling of his bilateral wrists and increased left wrist pain, both due to his recent work experience.  He was prescribed Lortab for his left wrist complaints.  

The Veteran was again seen for hand/wrist pain complaints in April 2012; the examiner noted that the Veteran had previously been treated for CPPD arthropathy and treated with Lortab and Ibuprofen.  The examiner noted that the Veteran needed to see his VA primary care physician, which he had not done but had been told to do, in order to obtain further chronic pain medications.  Later in April 2012, the Veteran was seen by his VA primary care physician, at which time he was prescribed colchicine/probenecid and Ultram, with continued use of Ibuprofen for his wrist osteoarthritis/CPPD.  

In June 2012, the Veteran was seen for a VA rheumatology consultation, during which he had similar complaints as noted above.  On examination, there was decreased range of motion of the left wrist with questionable mild left wrist effusion with tenderness.  He had a positive Tinel's sign on the left.  The Veteran denied aspiration/corticosteroid injections at that time, preferring instead to have a longer-acting NSAID.  He was prescribed diclofenac to replace ibuprofen.  

In September 2012, the Veteran noted that diclofenac was not effective and that he wanted Lortab.  In an October 2012 VA rheumatology, the Veteran was again noted as having tenderness of the left wrist with decreased range of motion, particularly in extension.  The Veteran tried meloxicam, before eventually being placed back on ibuprofen as that was more effective.  In a February 2013 primary care note, the Veteran noted that his pain was adequately controlled by ibuprofen and Lortab.  The remaining balance of the records demonstrates continued treatment for his left wrist disability, particularly pain medication management for that disability.  

Finally, the Veteran underwent a VA examination of his left wrist disability in April 2014.  At that time, he was diagnosed with a scaphoid fracture of his left wrist with residual osteoarthritis of the left wrist.  During the examination, the Veteran reported continued left wrist pain; the examiner noted that several X-rays since 1991 demonstrate significant osteoarthritis of the left wrist.  The Veteran continued to refuse any wrist fusion surgery.  He described his pain as "burning like a fresh break," which was located mostly on the radial aspect of his wrist.  His pain averaged an eight or nine out of 10, daily and he needed to take a pain pill for treatment.  Any kind of movement aggravated his wrist.  

The examiner noted that the Veteran worked stone mason jobs as they become available, although he has not worked in that job for a while due to a downturn in the economy.  He has taken other jobs, such as a cement finisher, for several days; the Veteran stated that he does any job he "can get [his] hands on," such as being a flagger.  He reported that when he wakes up, his wrist starts to hurt whenever he starts to use it; he was able to feed, bathe, dress and do various chores around the house, although he stated that he was "in pain constantly."  He "gritted his teeth and put up with" the pain while at work.  He worked-as a flagger, shoveler, cement finisher, and stone mason-through the pain in order to "keep food on the table"; he did not stop working because he did not want to lose out on work.  Regarding flareups, the Veteran reported flareups while working or when he accidentally extended his hand too far.  He had daily flareups, which lasted a few minutes to a few hours.  He would get flareups intermittently through the day, but particularly when working.  During a flareup, his pain was 10 out of 10, and he usually had to stop what he was doing for a few minutes.  He also reported flareups during weather changes.  

On examination, the Veteran was noted as being right-hand dominant.  He had 40 degrees of palmar flexion and 25 degrees of dorsiflexion of the left wrist, with pain at those points; the Veteran's range of motion was unchanged following repetitive motion testing.  The Veteran did not have any additional limitation of motion or other functional impairment after repetitive motion testing.  The examiner noted that the Veteran's functional impairments were less movement than normal, weakened movement, pain on movement, and swelling of the left wrist.  The Veteran had pain on palpitation of his left wrist.  The Veteran had four out of five muscle strength testing in left wrist flexion and extension, corresponding to active movement against some resistance.  There was not any ankylosis of the left wrist, nor had the Veteran had a total left wrist replacement.  The Veteran did have a stabilizing screw placed in his left wrist in 1984 and that hardware was removed in 1991 when a bone graft was placed; residuals of those surgeries were osteoarthritis of the STT region of the left wrist.  The Veteran also had a scar associated with those surgeries, although they were not painful, unstable or greater than 39 sq. cm in area.  The examiner did note that the Veteran had mild edema of the left wrist with some guarding on examination; no other deformity of the joint or atrophy was noted at that time.  The Veteran would not be equally served by amputation of the wrist with prosthesis.  

The Veteran additionally had a neurological examination of his left wrist and hand at that time.  Again, the examiner noted four out of five muscle strength testing in left wrist flexion, extension and hand grip, corresponding to active movement against some resistance; he did not have any muscle atrophy.  His reflex and sensory examinations were normal.  There were no trophic changes, his gait was normal and he had a negative Tinel's sign of the left median nerve at that time.  The examiner concluded there was no neuropathy or similar pathology noted on examination at that time; the weakness in extension and flexion of the left wrist was due to pain of the left wrist and not from a nerve associated pathology.  "He has never had any type of nerve damage to the left arm, wrist, or hand."  

Finally, the examiner further concluded as follows:

This Veteran is currently service connected for a left wrist range of motion limitation. He has had this chronic problem for the past 30+ years.  Although he has chronic, daily left wrist pain, he is able to find gainful employment associated with his occupation as a stone mason and other manual labor positions.  Although I feel this Veteran is employable, with his history of arthritis of the left wrist it is recommended he avoid occupations that require more than 5 pounds of force applied to his left hand or wrist.  If he continues to work in an occupation that requires full use and strength of his left hand, this will accelerate his disease process. . . . This Veteran IS NOT currently experiencing a flare up or aggravation of the joint. . . . It is possible for any human joint to have limited function during a flare up or repetitive use of the joint over time due to pain, weakness, fatigability or incoordination.  This can and does occur in joints with no history of illness or injury when subject to sufficient force, frequency and duration of movement and extreme range of motion.  The answer is "yes". . . . [However, an examination made] in the presence of a flare-up or severe aggravation due to recent overuse where the flare-up or aggravation is present at the time of examination, and the [an]other examination in the absence of a flare-up or aggravation [is necessary in order to demonstrate the difference between the two conditions].  Scheduling several appointments would not ensure capture of the desired two sets of data required, would prohibit provision of a response in the specified request window, and would substantially delay examination of other Veterans.  Absent that data, the requested opinion could only be made assuming Veterans' subjectively reported limitations to range of motion are as accurate as if obtained via the objective measurement of a qualified health care provider.  It is the medical opinion of this examiner that such an assumption cannot be reasonably and consistently defended.  Provision of the requested opinion [regarding additional functional loss due to flare up or aggravation, to include additional loss of range of motion] by this examiner is not feasible.  The above provides the Veteran's subjective joint limitation as specified.  

Based on the foregoing evidence, the Board finds that a disability rating in excess of 10 percent is not warranted in this case.  Specifically, as noted above, ankylosis is the fixation of the joint; such a fixation is not demonstrated in this case, as the Veteran's left wrist has some range of motion throughout the appeal period.  As ankylosis is not shown throughout the appeal period, an evaluation in excess of 10 percent for the Veteran's non-dominant left wrist is not warranted on the basis of the evidence of record in this case.  See 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5214.  

Additionally, the Board must contemplate whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2015). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's left wrist disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which he is currently evaluated.  In this regard, the Veteran's current rating is based on limitation of motion of his left wrist, as well as pain, stiffness, and weakness of the left wrist, particularly following repetitive motion, and contemplates the functional limitations caused by that disability, to include less movement than normal, swelling of the left wrist, weakened movement, and pain on movement. 

In this regard, the Board also notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities such as difficulty with pulling, heavy lifting, typing, and driving.

Also considered by the Board is whether the collective effect of his other service connected disabilities warrant referral for extra-schedular consideration.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In addition to the left wrist disability, the Veteran has a residual scar associated with his left wrist disability.  The evidence does not show that this disability has a collective impact that is not contemplated by the individual ratings for each of his disabilities.  Therefore, there is no collective effect present in this case to warrant referral for extraschedular consideration. 

For these reasons, as the rating schedule is adequate to evaluate the left wrist disability, referral for extra-schedular consideration is not in order.  

Next, respecting entitlement to TDIU, VA will grant entitlement to TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The regulations provide that if there is only one such disability, it must be rated at 
60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

In this case, as noted above, the Veteran's left wrist disability is evaluated as 10 percent disabling; even after contemplating the Veteran's noncompensable associated residual surgical scar of the left wrist, he does not meet the schedular criteria for an assignment of TDIU in this case.  See 38 C.F.R. § 4.16(a).

However, regardless of whether the Veteran meets the schedular criteria, the Board has determined that referral for extra-schedular consideration for TDIU under 38 C.F.R. § 4.16(b) is also not appropriate in this case.  The reasoning is as follows.  

The Veteran is shown to be a stone mason by training; he additionally has held other temporary jobs such as a flagger, assembly line worker, shoveler, and cement finisher.  While it is clear that the Veteran has some occupational functional impairment as a result of his left wrist disability, including his scar, the Veteran's aggregated service-connected left wrist and scar disabilities do not preclude him from securing and following a substantial gainful employment.  The Board so finds as the Veteran is shown to be working throughout the appeal period, although he has some periods of unemployment relative to the economy rather than his service-connected disabilities.  In fact, the Veteran specifically indicates that while he has aggravation of his left wrist disability because of his work, he "works through it"; in fact, the Veteran "takes whatever jobs he can get his hands on," in order to continue working, even if those jobs are not stonemasoning.  

Moreover, the Board points to the most recent April 2014 examiner's opinion regarding whether the Veteran's left wrist disability precludes employment.  The examiner noted that he did not find him unemployable as a result of his left wrist disability, although he did state that the Veteran should work in a less-physically demanding job that required less than five pounds of force.  The Veteran's work as a flagger demonstrates that there is less-physically demanding jobs that he is able to perform and currently performs to make a living, particularly in his chosen field of construction work.  

Accordingly, the Board finds that the evidence of record does not demonstrate that the Veteran is unable to secure and follow a substantially gainful employment as a result of his service-connected disabilities at this time; an referral to the Direct of Compensation for extraschedular consideration of TDIU under 38 C.F.R. § 4.16(b) is therefore not appropriate in this case.  See 38 C.F.R. §§ 3.102, 4.16(b).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An disability rating in excess of 10 percent for left navicular fracture with internal fixation and limitation of motion is denied.

Entitlement to TDIU is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


